Citation Nr: 1814010	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  09-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to special monthly compensation (SMC) since October 1, 2010, by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2012, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the record.  In August 2016, the Veteran was notified that the Veterans Law Judge who conducted the July 2012 hearing was no longer available to issue a decision.  He was offered another hearing before a different judge who would decide his case, but he elected not to have another hearing. 

The Board remanded the case for further development in January 2012, December 2012, and November 2016.  That development has been completed, and the case has since been returned to the Board for appellate review.

The Board notes that the Veteran's representative requested 90 days from the date she and the Veteran were informed that the case had been returned to the Board to submit additional evidence.  That period of time has now elapsed.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. The Veteran meets the schedular criteria for TDIU.

2. The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.

3. Since October 1, 2010, the Veteran has not had a service-connected disability rated as 100 percent disabling.  


CONCLUSIONS OF LAW

1. The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).

2.  The criteria for entitlement to SMC benefits by reason of being housebound have not been met since October 1, 2010.  38 U.S.C. §§ 1114 (s), 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 




Law and Analysis

TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted in the December 2012 Board remand, the Veteran's attorney raised the claim for TDIU during the July 2012 Board hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At that time, the Veteran was service-connected for varicose veins in the right leg, evaluated as 40 percent disabling; varicose veins in the left leg, evaluated as 40 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; degenerative arthritis of the right ankle, evaluated as 20 percent disabling; osteoarthritis of the right knee, evaluated as 10 percent disabling; a chronic hip strain, evaluated as 10 percent disabling; and degenerative arthritis of the right foot, evaluated as 10 percent disabling.  Since May 2015, the Veteran has also been service-connected for radiculopathy of the lower extremity, evaluated as 10 percent disabling.  The combined evaluation since October 1, 2010, has been 90 percent.  Thus, the Veteran has met the schedular criteria for TDIU since claim the claim was raised.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  The Board notes that the Veteran was previously denied entitlement to TDIU in August 2006 and June 2009 rating decisions.
During the July 2012 hearing, the Veteran reported that he had worked as a state trooper for 16 years before transferring to the Department of Corrections, where he worked in public relations.  His duties also included conducting trainings in unarmed self-defense, firearms, and hand to hand combat.  He also taught general instruction.

The Veteran reported that he retired at the age of 50 because his knee disorder made it difficult for him to conduct his trainings.  He reported that he also retired because he had sufficient time in service.  He has indicated that he did not leave due to medical retirement; however, he noted that it was not something that he thought about at the time.  He also reported that he did try to work at one or two other places over the years, but nothing was permanent.

During the hearing, the Veteran reported that he was able to drive, but not very far.  He also reported that he was not as active as he was before, but he could still do water aerobics.  His representative reported that he was unable to work because he used a cane for mobility, had to take narcotics for his disabilities, and could not sit.  She also noted that he probably should not be driving.

In a March 2013 Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran reported that he last worked full-time in June 1995 for a Corrections Institute conducting trainings.  He reported that he did not leave his last job due to his disability and that he did not try to obtain employment since he became disabled because he was retired.  He indicated that his arthritis was too crippling.

On the application, the Veteran also indicated that he had completed four years of college, but that he had no other education and training before he became too disabled to work.  He had not completed any training since he became too disabled to work.  In a March 2013 statement, the Veteran reported that he was unable work due to "excruciating pain," especially in his right ankle.  

The Veteran's last known employer, Odom Correctional Institute, submitted a completed Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The employer indicated that the Veteran had last worked in May 1995 and was no longer working there due to retirement.  The employer also indicated that the Veteran was receiving retirement benefits.

In a March 2014 VA clinical record, the Veteran reported that, following his visit, he would go to work on his farm.  Similarly, in a July 2014 clinical record, he described an injury that occurred to his hand while working on his farm.

VA examinations from May 2015 showed that the Veteran's service-connected disabilities impacted his ability to work.  The May 2015 VA examination for his back indicated that his low back pain limited him from standing for more than 10 minutes and sitting for more than 30 minutes and that he could not lift more than 10 pounds.  The VA examination for his right ankle indicated that he reported that pain limited him from walking more than 50 feet, standing was limited to 10 minutes, and he was limited from playing sports and mowing the lawn.  The VA examination for his right foot indicated that he was limited from walking more than 50 feet or standing for more than 2 to 3 minutes.  The examination for peripheral nerves indicated that the Veteran had pain and numbness in his right hip and thigh associated with low back pain, which occurred 1 to 2 times per week and could last from 30 minutes to 4 hours.

August 2015 records from Dr. K.H. (initials used to protect privacy) showed that the Veteran was restricted from walking, running, and exercise due to pain in his knees.  VA examinations from July 2017 all generally showed that the Veteran was limited to standing or walking for 10 minutes intervals.  For sedentary employment, the Veteran would require hourly 5 minute stretch and flex breaks to maintain range of motion and reduce pain from prolonged immobility.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The record clearly shows that the Veteran is no longer working because of his retirement, which was taken on account of his age or time in service.  While the Veteran did indicate during the hearing that he also retired due to his inability to keep up with his training duties, later VA clinical records showed that he continued to work on his farm.  He also reported in a March 2013 VA Form 21-8940 that he did not leave his last job due to disability.  Thus, the evidence suggests that the Veteran's retirement was likely taken due to his eligibility based on age and not on account of his disabilities.

The Board does acknowledge that the Veteran is limited with regard to certain occupations because he is unable to walk or stand for a longer period of time.  However, these limitations do not appear to prevent sedentary employment.  In fact, in the July 2017 examinations conducted, the examiner noted that the Veteran could perform sedentary employment, provided he was given the opportunity to take 5 minute stretch breaks every hour.  

Furthermore, the Veteran's employment history and educational history do not suggest that it would be difficult for him to engage in sedentary employment.  The Veteran completed four years of college and had prior experience as an instructor.  Thus, he would not be precluded from engaging in sedentary employment.

In summary, the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined total rating of 90 percent.  However, the evidence does not establish that his service-connected disabilities preclude gainful employment, specifically sedentary employment.  

The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  Thus, after reviewing the record, the Board finds that the disability evaluations assigned under the VA Schedule for Rating Disabilities accurately reflect the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Thus, entitlement to TDIU is not warranted.

Based on the foregoing, the Board finds that the requirements for TDIU have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


SMC

Special monthly compensation benefits by reason of being housebound are payable if a veteran has a single permanent disability rated 100 percent disabling and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities. 38 U.S.C. § 1114 (s); 38 C.F.R. 
§ 3.350(i).  The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350 (i)(1).

Subsection 1114(s) for housebound benefits requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under VA law, subsection 1114(s) housebound benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011). 

A veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises as a direct result of his service-connected permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. 1114 (s); 38 C.F.R. § 3.350(i)(2).

In this case, the Veteran underwent an arthrodesis with internal fixation on his right ankle on May 4, 2010.  The procedure was performed to address his right ankle arthritis.  A September 2010 rating decision assigned an evaluation of 100 percent on account of his right ankle procedure based on surgery necessitating convalescence.  The 100 percent evaluation was effective from May 4, 2010, to August 1, 2010.  Based upon this 100 percent evaluation, the Veteran also qualified for SMC under the housebound criteria.  He was awarded SMC effective from May 4, 2010, to August 1, 2010.

In December 2010, the RO extended the evaluation of 100 percent for the right ankle to October 1, 2010.  SMC was also extended to October 1, 2010.  The Veteran appealed the December 2010 rating decision, contending that he should have been entitled to the 100 percent evaluation for 12 months following his surgery because his surgery was unsuccessful.  He also contended that, because he should have been entitled to a 100 percent evaluation for 12 months, he also should have been entitled to 12 months of SMC.

In a November 2016 decision, the Board denied entitlement to an extension of the temporary total disability evaluation past October 1, 2010, based on a need for convalescence following the May 4, 2010, surgery on the right ankle.  The Veteran did not appeal this decision.  Thus, it became final.  Therefore, the issue of entitlement to a temporary total evaluation beyond October 1, 2010 is not currently on appeal.

With regard to housebound status, the threshold statutory requirement is that a veteran must have a single permanent disability rated at 100 percent.  In the present case, the Veteran did not have a single service-connected disability rated as 100 percent disabling after October 1, 2010.  At that time, the Veteran was service-connected for varicose veins in the right leg, evaluated as 40 percent disabling; varicose veins in the left leg, evaluated as 40 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; degenerative arthritis of the right ankle, evaluated as 20 percent disabling; osteoarthritis of the right knee, evaluated as 10 percent disabling; a chronic hip strain, evaluated as 10 percent disabling; and degenerative arthritis of the right foot, evaluated as 10 percent disabling.

Because the Veteran did not appeal the decision denying the extension of a total rating from October 1, 2010, he would not have the requisite single disability rated as 100 percent disabling necessary to qualify for entitlement to SMC since October 1, 2010.  Absent a single disability rated as 100 percent disabling, the Veteran could not meet the threshold legal criteria for entitlement to SMC under 38 U.S.C. 
§ 1114 (s) and 38 C.F.R. § 3.350 (i).  As such, an award of SMC from October 1, 2010, would not be warranted under 38 C.F.R. § 3.350(i)(1).

Consequently, the preponderance of the evidence weighs against the claim for SMC by reason of being housebound.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  Accordingly, the claim for SMC is denied.


ORDER

Entitlement to TDIU is denied.

Entitlement to SMC from October 1, 2010, by reason of being housebound is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


